UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6387


CALVIN LYNDALE GADDY, a/k/a Calvin L. Gaddy,

                  Plaintiff - Appellant,

          v.

WARDEN OF LIEBER CORRECTIONAL INSTITUTION,

                  Defendant – Appellee,

          and

SOUTH CAROLINA,

                  Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:15-cv-03706-JFA)


Submitted:   May 18, 2016                    Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Lyndale Gaddy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Calvin Lyndale Gaddy seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The   district    court   referred     this    case       to   a   magistrate     judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                         The magistrate

judge recommended that relief be denied and advised Gaddy that

failure     to     file    timely,      specific           objections       to     this

recommendation could waive appellate review of a district court

order based upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                           Wright v.

Collins,    766    F.2d   841,      845-46    (4th    Cir.         1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).                Gaddy has waived appellate

review by failing to file specific objections after receiving

proper     notice.        Accordingly,        we    deny       a    certificate      of

appealability and dismiss the appeal.

      We dispense with oral argument because the facts and legal

contentions      are   adequately    presented       in    the     materials      before

this court and argument would not aid the decisional process.



                                                                            DISMISSED



                                        2